DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments filed 03/11/2021 have been entered.  Claims 1-9 and 21-31 are pending and currently under consideration for patentability under 37 CFR 1.104.  Response to arguments found below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soble et al. (U.S. 6,547,724) in view of Banko (U.S. 2016/0106580).
With respect to claim 1, Soble et al. teaches a medical device, comprising:
a tube (10) having a distal end, a proximal end, and an outer wall defining an outer circumference of the tube (FIG. 1 for example);
a first lumen (3) extending from the proximal end to the distal end of the tube and in fluid communication with the distal end; and

wherein a portion of the first lumen and a portion of the second lumen are each defined by the outer wall (FIG. 3B).
However, Soble et al. does not teach a plurality of side ports.
With respect to claim 1, Banko teaches a medical device, comprising:
a tube having a distal end, a proximal end, and an outer wall defining an outer circumference of the tube (FIG. 1 for example);
a first lumen extending from the proximal end to the distal end of the tube and in fluid communication with the distal end and a plurality of side ports located at a distal portion of the tube (60, 80).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the medical device of Soble et al. to include the additional ports as taught by Banko in order to direct the flow of the irrigation fluid (para [0008] of Banko).
With respect to claim 4, Banko teaches the plurality of side ports are disposed on a circumference of the distal portion (FIG. 1).
With respect to claim 5, Banko teaches the plurality of ports are disposed on less than 270 degrees of the circumference of the distal portion (FIG. 1).
With respect to claim 6, Soble et al. teaches a vacuum source connected to the second lumen and a fluid supply assembly connected to the first lumen (6:10-18).
With respect to claim 7, Soble et al. teaches an illumination device and an imaging device (scope 50).
 With respect to claim 21, Soble et al. teaches the second lumen includes only a single opening at the distal end of the tube (6:10-18).

Claims 2, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soble et al. (U.S. 6,547,724) in view of Banko (U.S. 2016/0106580) as applied to claim 1 above and further in view of Kucklick (U.S. 2012/0277533).
It is noted for the record that Kucklick incorporates co-pending application 10/769,629 at paragraph [0023].  This application corresponds to U.S. 2005/0171470 to Kucklick et al., hereinafter “Kucklick 2005”.
Soble et al. in view of Banko teaches a medical device.  However, Soble et al. in view of Banko does not teach a cap.
With respect to claim 2, Kucklick teaches the tube is in fluid communication (para [0024]) with a cap (30) located at the distal portion, and the cap is removably attached to the tube (para [0027]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the medical device of Soble et al. to utilize the cap as taught by Kucklick in order to prevent damage to the scope (para [0025] of Kucklick).
With respect to claim 8, Kucklick teaches the plurality of side ports includes a plurality of linear rows (FIG. 6, Kucklick 2005).
With respect to claim 9, Kucklick teaches the plurality of side ports includes at least three ports (FIG. 6, Kucklick 2005).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soble et al. (U.S. 6,547,724) in view of Banko (U.S. 2016/0106580) as applied to claim 1 above and further in view of in view of Kucklick (U.S. 2009/0012362).
Kucklick 2012 teaches a medical device as set forth above.  However, Kucklick 2012 does not teach a laser fiber.
With respect to claim 3, Kucklick 2009 teaches an analogous medical device comprising a laser fiber disposed within the first lumen (para [0026]).
.

Claim 22 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Soble et al. (U.S. 6,547,724) in view of Banko (U.S. 2016/0106580) as applied to claim 1 above and further in view of Newman (U.S. 5,536,234).
With respect to claim 22, Soble et al. teaches a third lumen (1) extending between the first lumen and the second lumen (FIG. 3B).
However, Soble et al. does not teach the first and second lumen terminate proximally to a distalmost end of the third lumen.
With respect to claim 22, Newman teaches a medical device with three lumens, wherein the first lumen and the second lumen terminate proximally to a distalmost end of the third lumen.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Soble et al. to include the tapered edges of Newman in order to facilitate more comfortable insertion (9:29-35 of Newman).

Claims 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soble et al. (U.S. 6,547,724) in view of Banko (U.S. 2016/0106580) and Newman (U.S. 5,536,234).
With respect to claim 23, Soble et al. teaches a medical device, comprising:
a tube (10) having a distal end, a proximal end (FIG. 1 for example);
a first lumen (3) extending from the proximal end to the distal end of the tube, wherein the first lumen is in fluid communication with the distal end, and wherein the first lumen is configured to be connected to a fluid supply (6:10-18); and

However, Soble et al. does not teach a plurality of side ports.  Soble et al. further does not teach tapered edges.
With respect to claim 23, Banko teaches a medical device, comprising:
a tube having a distal end, a proximal end, and an outer wall defining an outer circumference of the tube (FIG. 1 for example);
a first lumen extending from the proximal end to the distal end of the tube, wherein the first lumen is in fluid communication with the distal end and a plurality of side ports located at a distal portion of the tube (60, 80).
With respect to claim 23, Newman teaches a medical device, comprising: 
a tube (62) having a distal end and a proximal end (FIG. 9); 
a first lumen (60) extending from the proximal end to the distal end of the tube; and 
a second lumen (56) extending from the proximal end to the distal end of the tube, wherein the distal end includes a pair of tapered edges (FIG. 12) so that, in a cross-section of the tube taken along a longitudinal axis of the tube, opposing sides of a radially exteriormost wall terminate proximally of a distalmost end of the tube (FIG. 12).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the medical device of Soble et al. to include the additional ports as taught by Banko in order to direct the flow of the irrigation fluid (para [0008] of Banko).
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Soble et al. to include the tapered edges of Newman in order to facilitate more comfortable insertion (9:29-35 of Newman).
With respect to claim 24, Newman teaches the pair of tapered edges define, respectively, a first opening and a second opening, and wherein the first opening is fluidly connected to the first lumen and the second opening is fluidly connected to the second opening (FIG. 12).
With respect to claim 25, Soble et al. teaches first lumen is configured to be connected to a fluid supply containing a fluid and is configured to release the fluid through the first opening and wherein the second lumen is configured to be connected to a vacuum source generating a vacuum force and is configured to receive material via the vacuum force through only the second opening (6:10-18).
With respect to claim 25, Banko teaches at least one additional opening located at a distal portion of the tube (60, 80, FIG. 3).
With respect to claim 26 Banko teaches the fluid is configured to be released from the first lumen at an angle greater than approximately 10 degrees to the longitudinal axis of the tube and less than approximately 90 degrees to the longitudinal axis of the tube (FIG. 3).

Claims 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soble et al. (U.S. 6,547,724) in view of Landey et al. (U.S. 2016/0270865).
With respect to claim 27, Soble et al. teaches a medical device, comprising:
a tube (10) having a distal end, a proximal end (FIG. 1 for example);
a first lumen (3) extending from the proximal end to the distal end of the tube (6:10-18); 
a second lumen (3, FIG, 3B) extending from the proximal end to the distal end (15, 6:10-18); and
a third lumen (1) including an imaging device and an illumination device (scope 50, 6:10-18), wherein the third lumen is disposed between the first lumen and the second lumen (FIG. 3B).

With respect to claim 27, Landey et al. teaches a medical device comprising:
a tube (101) having a distal end, a proximal end (FIG. 1 for example);
a first lumen (108); 
a second lumen (109); and
a third lumen including an imaging device and an illumination device (106,107, para [0026]), wherein the imaging device is fixed such that a distalmost end of the imaging device is coplanar with a distalmost end of the third lumen (FIG. 1B).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Soble et al. to have the imaging device fixed such that a distalmost end of the imaging device is coplanar with a distalmost end of the third lumen as taught by Landey et al. because Soble et al. teaches the sleeve and instrument can be integrated into one unit (3:36-42 of Soble et al.) and further in order to improve cannulation within the anatomical lumens while reducing the amount of undesirable debris that may cling to the camera and thus obscure its vision (para [0028] of Landey et al.).
With respect to claim 28, Soble et al. teaches in a cross section of the tube, the cross section defined by a plane perpendicular to a longitudinal axis of the tube, the first lumen is arc-shaped, the second lumen is arc-shaped, and the third lumen is circular in shape (FIG. 3b).
With respect to claim 29, Soble et al. teaches the first lumen includes a radially innermost wall defined by a circle having a first diameter, wherein a radially outermost wall defined by a circle having a second diameter, and wherein the first diameter and the second diameter are greater than a diameter of the third lumen (FIG. 3b).
With respect to claim 30, Soble et al. teaches the first lumen is diametrically opposed to the second lumen about a central axis of the third lumen (FIG. 3b).
With respect to claim 31, Landey et al. teaches the first lumen and the second lumen terminate proximally to a distalmost end of the third lumen (FIG. 1b).

Response to Arguments
Applicant's arguments filed 03/11/2021 have been fully considered but they are not persuasive.
Applicant argues that the device of Banko is specifically designed such that fluid lumen 24 and suction lumen 23 are fluidly connected via opening such that the flow of irrigation fluid is based on both opening 40 and side openings 60 and 80, Examiner respectfully disagrees.  Banko specifically teaches openings 60 and 80 provide irrigation (para [0024]) while opening 40 is used “to expedite the removal of tissue through the tube 23,” (para [0025]). That is, opening 40 does not to provide irrigation to the surgical site but rather is used to aid in aspiration of the surgical site.  
Applicant argues that the benefits in Banko upon which the Office Action relies for supporting the modification of Soble requires an opening fluidly connecting the two lumens, the proposed modification must also include an opening fluidly connecting two lumens.  Examiner respectfully disagrees.  The primary reference of Soble et al. is directed to a sheath to be used with a flexible endoscope for urological procedures.  Soble et al. specifically teaches the purpose of the sheath is to create passageways that are sufficiently large in order to allow effective removal of large targets, and that maximization in the cross-section of the passageway offers a significant advantage of the removal capacity of known suction lumens (2:42-50 of Soble et al.).  The secondary reference of Banko is relied upon to teach multiple irrigation ports 60 and 80.  That Banko also teaches opening 40 does not mean that the proposed modification must also include an opening 40.   Banko is directed to a dual lumen device that is inserted into the eye for cataract removal procedures (para [0007] of Banko).  It is known in the art that surgical devices for use in the eye have small cross-sections, usually less than 1 mm.  The 
Applicant argues that the elongated instrument 50 is designed to be moved proximally and distally “to carry out diagnostic and therapeutic functions” and therefore modifying the device of Soble as proposed in the Office Action such that instrument 50 does not move proximally and distally, would destroy the intended purpose of Soble because the elongated instrument 50 would no longer be capable of moving in the proximal-distal direction.  This is not persuasive.  Applicant cites 4:48-51 and 4:63-67 of Soble to support this assertion.  The first passages states, “[r]eferring to FIG. 1, an embodiment of the sleeve in accordance with the present invention comprises a tubular member 10 that is designed to be placed over an elongated instrument 50, such as a scope as illustrated here.”  The second states, “[i]n the case of an endoscope, once its distal end 52 is inserted into the distal region of the sleeve, it can be used to carry out diagnostic and therapeutic functions. In this mode, the sleeve 10 is a protective cover or sheath and provides sterility and insulation.”  Neither of these passages teach the endoscope 50 must move proximally and distally with respect to the sheath 10 in order to carry out diagnostic and therapeutic functions.  Therefore there is no support for Applicant’s assertion that modifying Soble et al. to have the imaging device fixed such that a distalmost end of the imaging device is coplanar with a distalmost end of the third lumen as taught by Landey et al. as set forth above would destroy the functionality of Soble et al.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 



/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795